Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	Applicant election of claims 1-5, 7-14, 16-20 that read on Fig 11 with traverse in the communication with the Office on 11/09/2021 is acknowledged.
  	Upon review and examination, generic claim 1 and generic claim 12 are deemed allowable, therefore withdrawn claim 6 and claim 15 that depend on and have all the limitations of an allowable generic claims are rejoined and allowed. 
 
Reason for allowance
 
 
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-11:
 None of the references of record teaches or suggests the claimed method of forming a semiconductor device having the limitations/steps:
--“converting an upper portion of the first dielectric layer into an insert layer by performing a plasma process, the insert layer having a hardness greater than that of the first dielectric layer;
 depositing a second dielectric layer on the insert layer, the second dielectric layer having a hardness less than that of the insert layer; and
 forming a conductive interconnect extending through the second dielectric layer, the insert layer, and the first dielectric layer to connect with the conductive element, the conductive interconnect comprising 
a via section having a first width and comprising a trench section having a second width, the second width being greater than the first width, wherein a bottom surface of the trench section is separated from the insert layer. “--.
In combination with all other limitations /steps as recited in claim 1.
II/ Group II: Claims 12-17:
 None of the references of record teaches or suggests the claimed method of forming a semiconductor device having the limitations/steps:
--“performing a plasma treatment process to convert a top layer of the first dielectric layer into an insert layer, a second hardness of the insert layer being greater than a first hardness of the first dielectric layer;
depositing a second dielectric layer on the insert layer, a third hardness of the second dielectric layer being smaller than the second hardness of the insert layer;
etching the second dielectric layer, the insert layer, and the first dielectric layer to form an 
opening exposing the conductive element, the opening comprising a via opening and a trench opening over the via opening, the trench opening having a greater width than the via opening, a bottom surface of the trench opening facing the substrate being separated from a surface of the insert layer; and
 filling the opening with one or more conductive materials. “--.
In combination with all other limitations /steps as recited in claim 12.
III/ Group III: Claims 18-20:
 None of the references of record teaches or suggests the claimed method of forming a semiconductor device having the limitations/steps:
--‘forming a first dielectric layer over the conductive element;
  treating the first dielectric layer with a plasma process, wherein the plasma process converts a top layer of the first dielectric layer into an insert layer, wherein a hardness of the insert layer is greater than that of the first dielectric layer;
forming a second dielectric layer over the insert layer, wherein a hardness of the second dielectric layer is smaller than that of the insert layer;
forming an opening that extends through the second dielectric layer, the insert layer, and the first dielectric layer to expose the conductive element, wherein the opening comprises a via opening and a trench opening over the via opening, the trench opening being wider than the via opening, wherein a bottom surface of the trench opening facing the substrate is spaced apart from the insert layer; and
filling the opening with one or more conductive materials. “--.
In combination with all other limitations /steps as recited in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
                                                     CONCLUSION
3. 	The prior arts made of record and not relied upon is considered pertinent to applicant disclosure: Tada et al. (US 2009/0039474) discloses Formation Method of Porous Insulating Film, Manufacturing Apparatus of Semiconductor Device, Manufacturing Method of Semiconductor Device, And Semiconductor Device

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6.30 PM .US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                   /THINH T NGUYEN/                   Primary Examiner, Art Unit 2897